DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5,6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 5 the limitation of “…an output member 62 connected to the thrust force transmission member 81 and configured to transmit a thrust force provided from the electric actuator to the thrust force transmission member to a piston…. appears to conflict with what is stated at the bottom of page 12 over to the top of page 13.  It appears it is the thrust member 81 that transmits force to the piston 62, contrary to what is claimed.  Also see the discussion in paragraph 0027+.
Claim 6 it appears the limitation of “… the spherical shape at an ‘engagement portion’ between the output member  (indicated as element 62 in the specification) and the rotation linear motion 

Allowable Subject Matter
Claims 1-4,6 allowed.
Claim 1 is allowable over the prior art due to the limitation of the structure claimed plus the thrust force transmission member 81 being ‘swingably connected to’ at least one of the nut members 94,95 and the output member 62.
Claim 5 would be allowable due to the elastic member limitation.
Claim 6 would be allowable due to the limitation of the spherical shape at an engagement portion between the output member and the rotation linear motion conversion mechanism (see figure 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/18/21